Case 2:18-cv-05399-AB Document 30-5 Filed 04/01/19 Page 1 of 3




                     Exhibit "I"
                Case 2:18-cv-05399-AB Document 30-5 Filed 04/01/19 Page 2 of 3


Bruce Chasan

From:                           Jiin Bainbridge <jbainbridge@piercebainbridge.com >
Sent:                           Wednesday, October 31, 2018 9:01 PM
To:                             Bruce Chasan
Cc:                             John Pierce; Carolynn Beck; Douglas Curran
Subject:                        Re: Settlement Agreement and Mutual Release



Hi Bruce,




Your letter seemed to come from the heart, and speaking for myself, it made me feel more inclined to try to
arrive at a solution that might work for everyone. My idea might be worth a try:




My idea is that Pierce Bainbridge would still pay the $160,000, but $30,000 of that would go to Skip, which I
believe might dramatically change the dynamic. Yes, you would be getting $30,000 less, but you would be
buying a great deal of peace while still getting $130,000 immediately, and while allowing Skip to share slightly
in the monetary settlement.




If you give me the go ahead, I will get this latest idea run by Skip. Prior to this email, neither Skip nor anyone
at PB was aware of my suggestion. Skip is not receiving a copy of this email as I do not want to offer him
anything unless you agree to the proposal.




Jim Bainbridge
Co-Managing Partner

Pierce Bainbridge Beck Price & Hecht LLP
600 Wilshire Blvd., Suite 500
Los Angeles, CA 90017
(213) 262-9333 X 102
jbainbridge@piercebainbridge.com
www.piercebainbridge.com

This message, including attachments, is confidential and may contain information protected by the
attorney-client privilege or work product doctrine. If you are not the addressee, any disclosure, copying,
distribution, or use of the contents of this message is prohibited. If you have received this email in error,
please destroy it and notify me immediately.


From: Bruce Chasan <bjchasan@brucechasanlaw.com>
Sent: Wednesday, October 31, 2018 9:03:13 AM
To: Jim Bainbridge
                                                         1
                 Case 2:18-cv-05399-AB Document 30-5 Filed 04/01/19 Page 3 of 3
Cc: John Pierce; Carolynn Beck; Douglas Curran
Subject: Settlement Agreement and Mutual Release

Jim,

  The attached is further to your email of 10:29 PM (eastern Time) last night. Please get back to me later today.

       Thanks.

        Bruce Chasan




                                                            2
